Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-237, 239-240, 244, 246, 248, 254-255, 258-259, 261-262, 265-270, 272-277 and 282-283 were canceled.  
Claims 238, 241-243, 245, 247, 249-253, 256-257, 260, 263-264, 271, 278-281 and 284 are pending and under consideration. 

Withdrawn Rejections
Objection of specification is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 238, 242, 245, 247, 255, 256, and 264 are withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 238, 241-243, 245, 247, 249-257, 260-264, 271, and 278-284 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 under 35 U.S.C. 103 as being unpatentable over US2014/0294823 in view of US2016/0039942 is withdrawn. Applicant amended the instant claims to recite “each of the at least one CRBR is a camelid VHH or a humanized camelid VHH” which was not recited by claim set filed on 12/06/2021 and the amended claims are not obvious over prior art.

Rejection of Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, and 278-282 under 35 U.S.C. 103 as being unpatentable over US2014/0294823 and US2016/0039942 as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US patent No. 10010626 is withdrawn for the same reason discussed above.

Rejection of Claim(s) 238, 241-243, 245, 247, 249-257, 260-264, 271, 278-280, and 282 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 and US2016/0039942 as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US patent No. 10066015 is withdrawn for the same reason discussed above.

Rejection of Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, 282 and 284 under 35 U.S.C. 103 as being unpatentable over US2014/0294823 and US2016/0039942 as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US patent No. 10858417 is withdrawn for the same reason discussed above.

Rejection of Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282-283 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 and US2016/0039942 as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US2018/0230225 is withdrawn for the same reason discussed above. 

Provisional rejection of Claim 238, 255, 282 and 283 on the ground of nonstatutory double patenting as being unpatentable over claim 5, 80, 122 and 169 of copending Application No. 17/283903 is withdrawn. Applicant amended the instant claims to recite “each of the at least one CRBR is a camelid VHH or a humanized camelid VHH” which was not recited by claim set filed on 12/06/2021 and therefore overcame this rejection.

Provisional rejection of Claim 238, 255, and 282-283 on the ground of nonstatutory double patenting as being unpatentable over claim 63, 105 and 133 of copending Application No. 17/283830 is withdrawn. Applicant amended the instant claims to recite “each of the at least one CRBR is a camelid VHH or a humanized camelid VHH” which was not recited by claim set filed on 12/06/2021 and therefore overcame this rejection.


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 238, 241-243, 245, 247, 249-253, 256-257, 260, 263-264, 271, 278-281 and 284 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention relates to a genus of multispecific polypeptides having constrained anti-CD3 disulfide-stabilized Fv antibody that will bind to an antigen only when at least one antigen binding domain is bound to its tumor associated antigen (TAA). The claims required the following functions:  (1) the constrained anti-CD3 disulfide-stabilized Fv antibody portion of the multispecific polypeptide do not have the ability to bind to an antigen when the at least one antigen binding domain is not bound to an antigen, and (2) binding of the at least one antigen binding domain to TAA renders the constrained anti-CD3 disulfide-stabilized Fv antibody portion of the multispecific polypeptide to bind to CD3, but these functions are only defined by a partial structure of a multispecific binding protein comprising a first component and second component comprising a N-terminus of a constrained anti-CD3 disulfide-stabilized Fv antibody portion that is linked to the C-terminus of the Fc region.  The specification does not disclose and the prior art does not teach all the structural features of an multispecific binding protein that (1) restricts the anti-CD3 disulfide-stabilized Fv antibody from binding to an antigen, and (2) how binding of the antigen binding domain to TAA leads to reorientation of the anti-CD3 disulfide-stabilized Fv antibody of the multispecific binding protein to bind to CD3.
See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
As regards what is taught in the specification,
[0025] … In some embodiments, binding of the CD3-binding region to CD3 is substantially reduced when the multispecific polypeptide construct is in an uncleaved state compared to a cleaved state.
[0212] In some embodiments in which the multispecific polypeptide constructs contain a cleavable linker, cleavage of the linker can produce two components that each have biological activity: the CD3-binding region that is able to bind and engage CD3 on a T cell, which, in some aspects, also can contain the CRBR for inducing a costimulatory signal on the T cell; and the Fc region linked to the TAA- antigen binding domain that can exhibit target-specific effector function.
 Accordingly, as taught by the specification, a cleavable linker more preferably is what controls the ability or lack thereof of the CD3 binding region to either bind or engage CD3. The only disclosure in the specification for structure correlating with a function of being “constrained” is the combination structure with a cleavable linker shown in the application.
The instant specification disclosed that the position of the Fc region N-terminal to the CD3 disulfide-stabilized Fv antibody is important for constraining it from binding to CD3 (paragraphs 0110, 0118, 0272, etc.).  Further, the instant specification disclosed linkers with different length and sequences (e.g. paragraph 272 and 281), but instant specification did not disclose how these different linkers affect constrained CD3-binding region so that CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domains is bound to its TAA. 
Furthermore, while instant claims recite both cleavable and non-cleavable linkers (e.g. claims 251-253 and 281), instant specification did not adequately describe their effect upon the claimed structure as a whole. For example, instant specification disclosed that binding of the CD3-binding region to cell surface CD3 is substantially reduced when the multispecific polypeptide construct is in an uncleaved state compared to a cleaved state (paragraph 0025). However, instant specification did not disclose how this cleavable linker prevents CD3-binding region from binding cell surface CD3 when it is intact and how this cleavable linker induces CD3-binding region to bind cell surface CD3 when it is cleaved. 
In addition, with regard to non-cleavable linker, instant specification did not disclose how this non-cleavable linker affect CD3-binding region so that CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domain is bound to its TAA. Instant specification disclosed that cx3091 and cx3095 constructs bind to TAA-expressing cells (A375 cells) but do not bind to T cells in isolated culture (example 2, page 159-160). Instant specification further disclosed that cx3091 and cx3095 constructs exhibited capacity to mediate target antigen specific T-cell activation when incubated in reporter T cell co-culture in the presence of A375 cells expressing B7H3 (example 4, page 162).  However, instant specification did not disclose how the binding of TAA-binding domain to TAA affects the constrained CD3-binding domain through interposing Fc region to induce the constrained CD3-binding domain to bind to CD3 on T-cell. Furthermore, instant specification did not disclose why DART-Fc binds to T-cell in the absence of B7H3-expressing cell (Fig. 4C) but does not induce reporter CD3 cell line (as shown in Fig. 7B).  Does DART-Fc (experimental control) have same function as the claimed invention such as cx3091 and cx3095?
In addition, the instant claimed genus of multispecific polypeptide encompasses embodiments where the antigen binding domain is attached at any location on the multispecific polypeptide.  Many multispecific polypeptide shown in Figure 1 have a TAA-binding domain at C-terminus of CD3-binding region. TAA-binding domain at C-terminus “might” be able to affect constrained CD3-binding region to bind CD3 when TAA-binding region is bound to TAA because TAA-binding region is directly fused to CD3-binding region although instant specification did not disclose how this happens. Specific examples of mutlispecific polypeptides, cx3095, cx3834, and cx3091, are comprised of an antigen binding domain that is located at the c-terminus of the constrained CD3-binding region (Fig. 2).  The instant specification does not disclose and the prior art does not teach how a multispecific polypeptide comprising a TAA-binding domain other than at the c-terminus immediate of the constrained CD3-binding region would permit the constrained CD3-binding region to bind to CD3 when the antigen binding domain binds to a tumor associated antigen. 
In summary, instant specification did not disclose and the prior art does not teach the common structural features that are required for a multispecific antibody comprising any cleavable and non-cleavable linkers affect CD3-binding region so that CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domain is bound to its TAA.  A general disclosure and a couple of working examples does not permit a skilled artisan to predict all the structural features that are required for a claimed genus of multispecific polypeptide comprising a cleavable or non-cleavable linker that controls the CD3-binding region so that the CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domain is bound to its TAA. Therefore, instant specification did not provide adequate written description for the cleavable and non-cleavable linkers which are essential or critical feature of the invention. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643            

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643